DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Applicant’s amendment filed on January 11, 2022. Claims 7 and 8 have been canceled. Claims 1-6 and 9-19 are pending and will be considered for examination. 
      
Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Attorney Rupam Bhar on January 28, 2022. 

Please amend claim 1 line 3 to read as follows:  
readable program instructions stored on a non-transitory computer readable storage medium, the computer 




Allowable Subject Matter
Claims 1-6 and 9-19 are allowed.
The following is the Examiner’s statement of reasons for allowance: Statement of allowance is in reference to independent claims 1 and 13. All other claims are dependent of these independent claims. 
Applicant’s amendments and arguments have been fully considered and are found to be persuasive. Claims 1 and 13 recite the combination of elements not found in the prior art. 

Claim 1: Limitations of claim 8 of the 10/19/2021 claim set have been brought into claim 1 of the 10/19/2021 claim set, resulting in the current amended claim 1. 
The limitations of claim 8 of the 10/19/2021 claim set are taught by the combination of Abhyanker, Kozlowski, and Mannion as indicated by pages 22-23 of the 07/28/2021 Non-Final rejection. 
The limitations of claim 1 of the 10/19/2021 claim set are taught by the combination of Davar, Leahy, and Bachus as indicated by pages 8-10 of the 11/26/2021 Final rejection. 
However, the motivation to combine Abhyanker, Kozlowski, Mannion, Davar, Leahy, and Bachus is not sufficient to support a 103 rejection. Therefore, claim 1 and its dependent claims are allowable. 

Claim 13: Limitations of claim 8 of the 10/19/2021 claim set have been brought into claim 13 of the 10/19/2021 claim set, resulting in the current amended claim 13. 
The limitations of claim 8 of the 10/19/2021 claim set are taught by the combination of Abhyanker, Kozlowski, and Mannion as indicated by pages 22-23 of the 07/28/2021 Non-Final rejection. 
The limitations of claim 13 of the 10/19/2021 claim set are taught by the combination of Linden, Eryaman, and Khouri as indicated by pages 19-21 of the 11/26/2021 Final rejection. 
However, the motivation to combine Abhyanker, Kozlowski, Mannion, Linden, Eryaman, 

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

(i) US Patent Reference: 

Davar et al (US 2013/0254215) (“Davar”): 
Claim 1: Davar discloses . . . consolidating data from plural disparate data sources in an interface (para [0083] line 1 – para [0090] lines 2; see also para [0133] line 1 – para [0134] line 1) . . . ; display a search screen onto an interface (para [0041] lines 1-9 and para [0043] lines 1-11); . . . determine a group of users from data obtained using the API (para [0056] lines 1-17); determine recommendations (para [0119] line 1; see also para [0060] lines 4-15) from at least one user from the group of users (para [0060] lines 4-15); and change an appearance of the interface by displaying a results screen on the interface showing the recommendations (para [0041] lines 1-9; see also fig 2 elements 110, 120, 214, and 220).

Linden (US 2016/0171582) (“Linden”): 
Claim 13: Linden discloses a method (claim 1 line 1) for receiving recommendations, comprising: selecting an object on an interface to request recommendations from a group of users (fig 5A element 514 “Friends of Friends” tab and fig 6 element 614 “Friends of Friends” tab; see also para [0152] lines 1-14 and para [0156] line 1 – para [0157] line 14); receiving a list of recommendations from the group of users . . . in response to the request (fig 5A element 506 and fig 6 element 608; see also para [0152] lines 1-14 and para [0156] line 1 – para [0157] line 14); selecting a different object on the interface in response to the list of recommendations comprising a number of the recommendations being below a predetermined number of the recommendations (fig 5A element 514 “Friends” tab and fig 6 element 614 “Friends” tab; see also para [0152] lines 1-14 and para [0156] line 1 – para [0157] line 14); navigating to a different screen of the interface in response to selecting the different object (fig 5A element 506 and fig 6 element 608  – this element would now display claimed [different screen] comprising recommendations from “Friends”; see also para [0152] lines 1-14 and para [0156] line 1 – para [0157] line 14); receiving a different list of recommendations on the different screen from a different group of users (fig 5A element 506 and fig 6 element 608 – this element would now display claimed [different list of recommendations on the different screen] comprising recommendations from “Friends”; see also para [0152] lines 1-14 and para [0156] line 1 – para [0157] line 14). 

(ii) NPL Reference: "A user-centered approach for integrating social data into groups of interest", by Xuan-Truong Vu et al (“Vu”). 
Vu generally teaches determining a group of users obtained using an API (middle of page 48); determining recommendations from at least one user of the group of users (bottom half of page 51 and top half of page 54); and wherein the recommendations are provided from groups of users associated with the search user, and the group of users have a level of trust to the search user (pages 45-46). However, Vu fails to teach or render obvious the other elements of the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684